Citation Nr: 0733579	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from July 28 to August 2, 2004, for 
treatment at a private hospital.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1964 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a decision by the Department of Veterans Affairs Medical 
Center (VAMC) in Bay Pines, Florida.

In May 2007, to support his claim, the veteran testified at a 
hearing at the local regional office (RO) chaired by the 
undersigned Veterans Law Judge of the Board (Travel Board 
hearing).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claim has been obtained.

2.  The veteran does not have any adjudicated service-
connected disabilities.

3.  Although there was a medical emergency concerning the 
status of his right knee when admitted to Mease Countryside 
Hospital on July 28, 2004, VA facilities were feasibly 
available at that time to provide the care he needed.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses incurred from July 28, 2004 
through August 2, 2004, for treatment at Mease Countryside 
Hospital and from other private medical care providers.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 
17.53, 17.120, 17.130, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) reaffirmed 
principles set forth in earlier Federal Circuit and Veterans 
Claims Court cases in regard to the necessity of both a 
specific VCAA notification letter and an adjudication of the 
claim following that letter.

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case (SOCs or SSOCs)), is required to meet 
VA's notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A SSOC, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  Considering the 
decisions in Pelegrini II and Mayfield, the Board finds that 
the notice requirements have been satisfied in this instance, 
for the reasons that will be explained.

The Court has held that a first element notice error has the 
natural effect of producing prejudice.  Overton v. Nicholson, 
20 Vet. App. 427, 436 (2006).  But see, too, Sanders v. 
Nicholson, 487 F.3d 881 (2007) (going even further and 
indicating that any errors in a VCAA notice for any of the 
elements of that notice are presumed to be prejudicial unless 
rebutted by VA).

In Sanders, the Federal Circuit Court held that, in order to 
show that a VA notice error did not affect the essential 
fairness of the adjudication, "VA must persuade 
the reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law."

The Court has also held that VCAA notice must be "responsive 
to the particular application submitted."  See Hupp v. 
Nicholson No. 03-1668 (U.S. Vet. App. July 18, 2007) [In the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits, the court concluded that U.S.C.A. § 5103(a) 
notice must be "tailored" to the particular application 
submitted.]  So here, where the claim is for reimbursement of 
unauthorized medical expenses, VA must provide the veteran 
with notice of what evidence he would need to substantiate 
this specific type of claim, as opposed to a generic request 
to submit supporting evidence.

The RO did not provide the veteran notice under the VCAA 
prior to initially adjudicating his claim for reimbursement 
of the unauthorized medical expenses in question.  Concerning 
the timing of the notice, the Court has repeatedly pointed 
out it provides a meaningful opportunity for a claimant to 
act responsively and to participate effectively in the 
development of his claim.  When a content-complying, but 
late, notice is provided, a question is raised as to whether 
the claimant was prejudiced by this, and the answer to that 
question depends on the factual situation in a particular 
case.  See, too, Pelegrini II, 18 Vet. App. at 119-20 (where 
the Court also held, among other things, that VCAA notice, as 
required by 38 U.S.C. § 5103(a), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).

This notwithstanding, the VAMC has nonetheless taken 
sufficient measures in this instance to assist with the 
development of the veteran's claim, such that any defect in 
the timing of the notice did not have any detrimental impact 
upon the continuing adjudication.  In a January 2005 letter, 
the RO informed him of its duty to assist him in 
substantiating his claim, and the effect of this duty upon 
his claim.  This letter specifically advised him to submit 
any relevant evidence in his possession.  In addition, he was 
advised, by virtue of a detailed January 2005 SOC, issued 
during the pendency of this appeal, of the pertinent laws and 
regulations governing his claim, and what the evidence must 
show in order to substantiate his claim.  Then subsequently, 
in March 2006, the RO readjudicated his claim based on 
all the evidence of record, incorporating the findings from 
the prior SOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating that, even in situations where 
content-complying VCAA notice was not sent until after the 
initial adjudication of the claim, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure the 
timing defect).

All of this, considered in the aggregate, shows that any 
notice error will not affect the essential fairness of the 
adjudication of the veteran's claim.  See Sanders, supra.



The evidence obtained for consideration in the veteran's 
appeal includes records of his VA treatment - including 
contemporaneous to the time at issue, his private medical 
records, and the transcript of his hearing.  So all 
obtainable evidence he identified as potentially relevant to 
his claim has been obtained and associated with his claims 
file for consideration.  He has not identified any other 
pertinent evidence that would need to be obtained for a fair 
disposition of his appeal.  Thus, any failure in providing 
timely VCAA notice was harmless error, inasmuch as the 
problem has since been rectified.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004).

Moreover, since the Board is denying the claim for 
reimbursement of the unauthorized medical expenses incurred 
at the private hospital, there need not be any additional 
VCAA notice concerning, for example, the downstream 
effective date element of this claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

Whether the Veteran is Entitled to Reimbursement of the 
Unauthorized Medical Expenses Incurred from July 28, 2004 to 
September 2, 2004

When warranted based on the circumstances, VA will reimburse 
veterans entitled to hospital care or medical services for 
the reasonable value of such care or services, even when not 
previously authorized.  See 38 U.S.C.A. § 1728 (West 2002).

The regulatory requirements for reimbursement on this basis 
are:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such services:

(1) For an adjudicated service-connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service- connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in 38 C.F.R. § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

In addition to these provisions, payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003 (2007).  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law 106-177, and referred to as 
the "Millenium Bill Act" in the decision.  The provisions of 
the Act became effective as of May 29, 2000.  To be eligible 
for reimbursement under this authority the veteran has to 
satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in am ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health- plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided.

Additionally, regulations provide that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  But no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

In this particular case at hand, the right knee condition in 
question is not an adjudicated service-connected disability 
(meaning it has not been determined to be related to the 
veteran's military service), nor is it a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, because he does not 
have any service-connected disabilities.  This also, in turn, 
means he does not have a total disability permanent in nature 
resulting from a service-connected disability, and there is 
no indication he is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31, nor is he medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in 38 C.F.R. § 17.48(j).  Accordingly, 
no further consideration of the provisions of 38 U.S.C.A. § 
1728 is warranted; he cannot be reimbursed for his 
unauthorized medical expenses under this law.

As for the provisions of 38 U.S.C.A. § 1725, the evidence 
includes records from the Mease Countrywide Hospital showing 
the veteran was given emergency room care on July 28, 2004, 
and then admitted for hospitalization through August 2, 2004.  
VA outpatient records show he had received VA medical care 
during the weeks prior to that, so he was presumably enrolled 
in the VA healthcare system within the 24 months prior to his 
private hospitalization.  Health Insurance claim forms from 
the hospital, Ananda Som, M.D., and Celestial Imaging show 
the veteran is financially liable to the providers of his 
treatment in question.  Billing information contained in 
these forms indicates he incurred hospital expenses of 
$17,397.90, bills payable to Ananda Som of $640.00, and 
Celestial Imaging fees of $122.00.  These forms also indicate 
the veteran has no other coverage (private insurance) 
to defray these expenses, and there is no further evidence he 
may have a contractual or legal recourse against a third 
party to recover these medical expense bills.

In addition, records from the hospital dated July 30, 2004 
note the veteran "meets county criteria" and indicates VA 
approved his hospitalization and provides him benefits.  
There is also a Medicare reimbursement form showing a 
Medicare diagnosis group was assigned for his right knee 
cellulitis.  But there is no other documentation establishing 
he receives local government or federal benefits for this 
hospitalization.

With respect to the emergency room admission and 
hospitalization, the triage notes the veteran was brought to 
the emergency room by emergency medical services (EMS).  He 
stated that he had hurt his right leg one week prior, and 
that he was experiencing increasing swelling, heat and pain 
in this extremity.  This form characterized his care as 
urgent and not emergent.  He had no pertinent respiratory or 
cardiovascular abnormalities upon admission.  Other private 
hospital records show he reported a recent insect bite and 
dog scratch, and complained of knee pain for 24 hours prior 
to his admission.  Diagnoses as of July 29, 2004 included a 
suspected high-grade partial tear of the anterior cruciate 
ligament (ACL), cellulitis, moderate degenerative joint 
disease, and joint effusion with a small Baker's cyst.

Aside from this evidence, there is also a record from the 
private hospital indicating the veteran was admitted for 
complaints of right knee swelling.  He gave a history of a 
scratch from a dog a week prior to this admission.  He was 
given antibiotics, intravenously, along with morphine for 
pain control.

A letter from the veteran's private physician, received in 
October 2005, states the veteran was transported by ambulance 
and given emergency admission to the hospital that was 
medically necessary to treat a life and limb threatening 
condition.  Without this ambulance transport and emergency 
treatment, concluded this physician, the veteran would have 
been at high risk for a sudden worsening of the condition 
including risk of septic shock that would have presented a 
risk to life and limb.  Consequently, based on this credible 
evidence from a doctor familiar with the veteran's medical 
status, the Board finds that the circumstances on the day in 
question constituted a valid medical emergency.  Still, 
though, the veteran must satisfy all of the other 
requirements mentioned under the Millenium Act to have his 
unauthorized private medical expenses reimbursed by VA and, 
unfortunately, he does not.

Even accepting there was a valid medical emergency insofar as 
just how severe the veteran's right knee symptoms were, there 
is no probative evidence indicating VA facilities were not 
feasibly available at the time of the emergency to provide 
the type of care he needed.  Concerning this determinative 
issue, the Board observes that he already had received 
treatment for his right knee at the local VAMC in Bay Pines, 
Florida, just ten days prior to his private emergency care 
and hospitalization.  He had complained of increased pain and 
swelling in this knee following a diving catch during a 
baseball game.  Swelling and tenderness were observed on 
objective physical examination.  The Bay Pines VAMC emergency 
room physician diagnosed the veteran with a right knee 
sprain.  And more importantly, he was told to return to the 
emergency room there for care as needed, and to otherwise 
follow up as scheduled.  He was instructed to avoid weight 
bearing for 3-4 days and to avoid heavy activity on his right 
knee for 14 to 18 days.  He walked out of the Bay Pines VAMC 
emergency room under his own power.

The VA and private emergency room records address the 
veteran's ongoing history of right knee problems.  There is 
no suggestion - from this documented history, that he could 
not have gone to the local VAMC in Bay Pines in the days and 
hours leading up to his decision to be transported to the 
private hospital for treatment.  The Bay Pines VAMC has an 
emergency room and is located just approximately 19 miles 
from the veteran's home address of record at the time of his 
hospitalization.  Not only had he been provided treatment at 
the Bay Pines VAMC, but he was also told to return to the 
emergency room if he needed more treatment.  Notwithstanding 
the fact that the private hospital may have been slightly 
closer or otherwise more desirable to him at the time of his 
right knee related emergency, there is no credible indication 
he could not have been treated similarly at the VAMC in Bay 
Pines at the time of his admission to the private hospital.  
That is to say, there is no evidence of record indicating a 
slight delay posed by additional transportation to that VAMC 
would have resulted in additional or unnecessary risk.  Cf. 
Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (a VAMC 
located in the same city as the private facility does not, 
alone, provide an adequate basis for the Board's finding that 
a VA facility was "feasibly available"; rather, this 
determination must be made after considering such factors as 
the urgent nature of the veteran's medical condition and the 
length of any delay that would have been required to obtain 
treatment from a VA facility).

Here, because the veteran already had received treatment at 
the local VAMC, indeed for his right knee specifically, and 
had been advised to return for still further treatment if 
necessary, a prudent person in his position would have known 
that his right knee could be treated at the local VAMC even 
on the day in question.  Therefore, the Board finds that a VA 
facility was feasibly available at the time of his emergency 
to provide the necessary care, and reimbursement of his 
emergency treatment expenses from elsewhere, at the private 
hospital, is not permitted under 38 U.S.C.A. § 1725.

At his May 2007 hearing, the veteran testified that an 
emergency medical technician determined in the veteran's 
apartment there may have been a blood clot in the knee, 
which, if not treated immediately, could have resulted in the 
imminent loss of life and limb.  This would seemingly place 
the veteran's situation inline with the example for a 
condition of reimbursement found at 38 C.F.R. § 17.1002(c).  
See, too, Cotton, supra.  However, the record does not 
contain such a report, to document this statement was in fact 
made, and the veteran all but acknowledged during his hearing 
that he had tried in vain to obtain this supporting 
documentation, but unfortunately was refused.  The Court has 
held that a veteran's lay statements relating what a medical 
professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
So there simply is no evidence to substantiate this 
allegation.

For these reasons and bases, the claim for payment or 
reimbursement of the unauthorized medical expenses incurred 
from July 28, 2004 to August 2, 2004, for the treatment 
rendered by Mease Countryside Hospital and other private 
medical care providers must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. §§ 3.102, 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred from July 28 to August 2, 2004, for 
treatment at the private hospital, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


